 

Exhibit 10.3

 



Via Electronic Mail

September 26, 2019

 

DPW Holdings, Inc.

201 Shipyard Way

Newport, CA 92663



Attention:Milton C. Ault III
Chief Executive Officer



 

Re: Forbearance Agreement (the “Agreement”)

 

Dear Mr. Ault:

 

Reference is made to Promissory Note dated July 2, 2019 issued to [●]
(“Investor”) due December 31, 2019 in the original principal amount of
$783,031.14 (the “Note”) pursuant to an Exchange Agreement dated of even date
therewith (the “Exchange Agreement”) and the Registration Rights Agreement
entered into by Investor and the Company of even date therewith (the “RRA” and
with the Note and the Exchange Agreement, the “Transaction Documents”).

 

As you are aware, Investor has declared and has given notice to Company that it
was in default under the Transaction Documents, including without limitation,
the failure to file the Registration Statement by the Filing Date (as such term
is defined in the RRA). The Company hereby acknowledges that it has no defense
to such default.

 

At your request, Investor has agreed to forebear through the close of business
on October 31, 2019, from exercising the rights and remedies it is entitled to
under the Note, and any and all transaction documents related thereto, in
consideration for the Company’s agreement to issue Investor a new note (the “New
Note”) to be issued to Investor that has a Conversion Price (as defined in the
New Note) of $4.00 per share. In connection with the issuance of the New Note,
Investor and the Company also entered into a new exchange agreement and a new
registration rights agreement (with the New Note, the “New Transaction
Documents”).

 

In the event that the Company breaches this Agreement or further breaches the
Note, or any related transaction documents, Investor may terminate this
Agreement at any time without notice, effective immediately.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to conflicts of laws principles.

 

Kindly confirm your agreement with the above by signing in the space indicated
below and by PDFing a partially executed copy of this letter to the undersigned,
and which may be executed in identical counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same agreement.

 

[Signature page follows]

 

 1 

 



  

  Very truly yours,               By:     Name:       Title:            
Acknowledged, Confirmed and Agreed To:       DPW HOLDINGS, INC.       By:    
Name:   Title:          

 

 

 

2



 

 